Nichols, Chief Justice.
In this child custody habeas corpus action brought by the natural father to obtain custody of his daughter from the maternal grandparents who had taken the child away after the death of the mother, the trial court awarded custody of the minor to her father upon a finding that the father had not lost his parental rights under Code Ann. § 74-108 and was not unfit. The appellants urge that "The only question in this case is whether or not the trial judge abused his discretion in finding that the appellee had not abandoned the minor child in question and that the appellee was not an unfit person.”
He did not. Both of the appellants testified that they knew of nothing that would make the appellee an unfit parent. The uncontroverted evidence established that the appellee paid the hospital bills when the child was born, and that he paid her tuition in a kindergarten program and that he has partially provided for her support since her birth. The trial court was authorized by the evidence to find that the appellee had not abandoned the child and was not unfit. White v. Bryan, 236 Ga. 349 (223 SE2d 710) (1976).

Judgment affirmed.


All the Justices concur.